Citation Nr: 0032281	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  95-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's file has since been 
transferred to the Denver, Colorado VARO.  

This case was remanded for further development by the Board 
in October 1997, and it has since been returned for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The law with respect to the duty to assist has recently been 
changed, and is described as amended in the paragraphs below.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  




As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5103(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  




Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

The veteran's claim is for service connection of migraine 
headaches.  Service medical records show that the veteran 
gave a history of head injury at entry into service in June 
1968.

Records also show that the veteran was seen in July 1969 
following an episode when he was on guard duty.  He recalled 
having taken two "wide awake pills", and lying down while 
in a guard tower.  The next thing he remembered was awaking 
in the grass 200 meters from the tower.  Examination revealed 
multiple generalized scratches, abrasions to the right 
scapular area, and a fracture to the right clavicle.  The 
veteran was also noted to be confused.  

Records from the next day show that the veteran had 
complaints of blurred vision and pain on the right side of 
his head.  Examination revealed a scratch on the scalp, but 
no swelling or evidence of severe trauma.  It was also 
indicated that when at the guard tower, the veteran 
remembered having 8 to 10 50 milligram Benadryl tablets with 
him, but that he did not recall taking them.  

In his August 1993 claim, the veteran reported that the fall 
in service had, in addition to the shoulder injury, caused a 
concussion and pinched nerve in his neck.  He claimed that 
migraine headaches had developed as a result of that injury.  

Review of the claims file reveals references to various 
records pertaining to this claim that have not been obtained.  
These records consist of service medical records, VA medical 
records, private medical records, and records from the Social 
Security Administration (SSA).  

The RO has made multiple attempts to retrieve the veteran's 
service medical records.  Pursuant to the October 1997 Board 
remand, it specifically attempted to locate the medical 
records of treatment at the 6th Convalescent Center at Cam 
Rahn Bay.  It sent a request to the National Personnel 
Records Center (NPRC).  The NPRC responded that such records 
had been forwarded to the San Francisco RO, and the RO sent a 
request to that facility as well without success.  

The Board is of the opinion that a search of other 
alternative sources may be helpful in this instance.  In 
particular, the RO should request any service medical records 
that may have been retained at the Army Reserve Personnel 
Center (ARPERCEN).  




With respect to VA medical records, the veteran has indicated 
being treated for his headaches in 1971 or 1972 at the San 
Francisco VA Medical Center (VAMC).  See Transcript, p. 8.  

The Board concludes that the duty to assist with respect to 
obtaining these records has already been satisfied.  The RO 
requested records from the San Francisco VAMC and was told in 
response that there were no records of treatment of the 
veteran at their facility.  

In addition, the veteran has previously indicated (in a 
January 1995 statement) that he was never specifically 
treated for headaches at the San Francisco VAMC.  Therefore, 
the duty to assist with respect to these records has been 
effectively discharged.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

With respect to private medical records, the veteran has 
admitted to receiving treatment for his headaches at multiple 
private facilities whose records have not yet been obtained.  
These records should be obtained on remand with one notable 
exception.  

The veteran has reported receiving treatment from Dr. DA for 
his headaches in 1978.  However he indicated during the 
hearing that he had attempted to locate these records but had 
been unable to even locate the physician.  Tr., p. 9.  
Therefore, the Board is of the opinion that there is no duty 
to assist in obtaining these records since the veteran has 
indicated that he was unable to obtain them himself.  Gobber, 
Counts, supra.  

The veteran has identified numerous other private medical 
records which should be obtained.  The duty to assist 
requires the Secretary to obtain private records which may be 
relevant to the veteran's claim.  See White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  Because these records pertain 
to treatment of the issue on appeal, the Board is of the 
opinion that all such records should be obtained.  

The veteran has reported treatment for his headaches by Dr. 
KES of the Pain Treatment Center.  The claims file contains 
an April 1990 examination report from this physician.  
However, it is indicated in this record that the veteran had 
been examined at this clinic by another doctor and that he 
first began treatment at the clinic in May 1989.  All records 
pertaining to treatment of the veteran should be obtained 
from this facility.  

The veteran has identified treatment for his headaches by DK, 
DC, beginning in January 1990.  He notes such treatment in 
his application for disability benefits to the Social 
Security Administration (SSA).  These records do not appear 
to be on file.  He has reported treatment by Dr. PH of El 
Norte Family Medical Group.  There is one such record on 
file; however, it is unclear whether all records pertaining 
to the veteran have been obtained from this facility.  An 
attempt to obtain all such records should be made

The veteran has reported treatment at the Diamond Headache 
Clinic, specifically from Dr. GJU.  The RO has requested 
records from this facility.  In response the RO received a 
letter from Dr. GJU, but did not receive actual treatment 
records.  The RO should specify that it is requesting actual 
treatment records of the veteran.  

The veteran also indicated in a VA Form 21-4142 that he had 
been treated at the Tucson Clinic from October 1984 to 
February 1986 for his headaches.  The RO sent a request for 
such records but received no response.  However, pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)(2)), the RO should notify the veteran 
that it was unable to obtain those records.  On remand, the 
RO should attempt to obtain these records again.  If it is 
unable to locate these or any other records, the RO should 
notify the veteran accordingly.  

The record also reveals that the veteran has been found to be 
disabled from working by the SSA.  The RO should attempt to 
obtain these records.  Such efforts shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
them would be futile.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C.A. § 5103A(b)(3), (c)(3)).  

The Board also finds that a VA medical opinion should be 
obtained.  One opinion from Dr. KES noted a 20-year history 
of headaches dating back to the veteran's reported in-service 
fall.  Other opinions appear to link the headaches to a 
tension/muscle contraction/vascular-related etiology rather 
than an in-service trauma.  In general, the etiology of the 
headaches is not made clear from the record, thereby 
warranting acquisition of an opinion from a VA medical 
specialist.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the above, this case is remanded for the 
following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  


In particular, the RO should obtain 
actual treatment records from the 
following locations:

(a) All actual treatment records of the 
veteran from the Pain Treatment 
Center, including records from Dr. KES 
and Dr. MB;  

(b) All actual treatment records of the 
veteran from DK, DC (as specified in 
the veteran's SSA disability 
application);  

(c) All actual treatment records of the 
veteran from The Tucson Clinic;

(d) All actual treatment records of the 
veteran from the Diamond Headache 
Clinic, including Dr. GJU; AND

(e) All actual treatment records of the 
veteran from Dr. PH and the El Norte 
Family Medical Group.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should send a request to 
ARPERCEN for any service medical records 
pertaining to the veteran.  It should 
also specifically request records 
pertaining to treatment at the 6th 
Convalescent Center, Cam Rahn Bay, from 
July 1969 through September 1969.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

Efforts to obtain these records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  Thereafter, the RO should request a 
VA advisory opinion from a neurologist or 
other available appropriate medical 
specialist to carefully review the 
records pertaining to the veteran's 
medical history and his migraine 
headaches.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

The examiner should review all evidence 
of record, including the service medical 
records.  After a reviewing the entire 
record, the examiner should answer the 
following:  

(a) Is it at least as likely as not that 
the veteran's migraine headaches were 
incurred as a result of service.  

(b) In this regard, the examiner should 
specifically determine whether it is 
at least as likely as not that the 
veteran's current migraine headaches 
are the result of his in-service fall 
in July 1969.  

If the examiner determines that such 
questions cannot be answered without an 
actual VA examination, then such an 
examination should be scheduled, and the 
above questions should be addressed 
following the completion of the 
examination.  

If an examination is scheduled, the RO 
should inform the veteran of the 
consequence of any failure to report for 
a VA examination.  See 38 C.F.R. § 3.655 
(2000).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination/opinion 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for migraine 
headaches.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


